COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In re Joseph Thomas Roberts
Appellate case number:       01-21-00561-CV & 01-21-00562-CR
Trial court case number:     21-DCR-0095 & 21-DCR-0097
Trial court:                 344th District Court of Chambers County
       Relator, Joseph Thomas Roberts, filed a “Further Motion for Rehearing and en banc
Reconsideration” of this Court’s November 2, 2021 opinion dismissing his petition for writ
of mandamus for lack of jurisdiction. Relator previously filed a motion for rehearing and
en banc reconsideration on November 12, 2021. On December 7, 2021, we denied relator’s
motion for rehearing. On December 14, 2021, the en banc Court unanimously denied
relator’s motion for en banc reconsideration.
       Further motions for rehearing and en banc reconsideration are governed by Texas
Rule of Appellate Procedure 49. The rules provide that the filing of a further motion for
rehearing or en banc reconsideration are limited to situations where, “[a]fter a court
decides” a motion for rehearing or en banc reconsideration, “the court: (a) modifies its
judgment; (b) vacates its judgment and renders a new judgment; or (c) issues a different
opinion.” See TEX. R. APP. P. 49.4, 49.6. None of these conditions occurred when relator
filed his initial motion for rehearing and en banc reconsideration, therefore, his “Further
Motion for Rehearing and en banc Reconsideration” is a nullity. See Mapco, Inc. v.
Forrest, 795 S.W.2d 700, 702 (Tex. 1990) (“A second motion for rehearing is not
authorized by the rules and is a nullity. . .”); Rodriguez v. State, 28 S.W.3d 25, 26 (Tex.
App.—Houston [1st Dist.] 2000, order).
      Accordingly, it is ordered that relator’s “Further Motion for Rehearing and en banc
Reconsideration” is denied.


Judge’s signature:    /s/ April Farris
                     Acting for the Court
Panel consists of: Justices Kelly, Hightower, and Farris.

Date: ___December 28, 2021______